t c summary opinion united_states tax_court gail marie watson petitioner v commissioner of internal revenue respondent docket no 14769-10s filed date gail marie watson pro_se ryan m wyzik for respondent dawson judge the petition in this case was filed pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the case is before the court on respondent’s motion for summary_judgment under rule petitioner filed a response opposing the motion the only issue for decision is whether pursuant to sec_72 petitioner is liable for a 10-percent additional tax on early distributions from a qualified_retirement_plan background petitioner resided in washington d c at the time she filed her petition all of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner who was born in was a full-time_employee of the association of american medical colleges aamc from date until her retirement on date she was then years of age petitioner was a participant in aamc’s qualified_retirement_plan identified as tiaa-cref as agent for jp chase bank retirement plans trustee in petitioner received two distributions totaling dollar_figure from aamc’s qualified_retirement_plan she reported on line b of her federal_income_tax return that she received dollar_figure from pensions and annuities which represented the gross distributions from aamc’s qualified_retirement_plan she wa sec_55 years of age when she received the distributions when petitioner timely filed her federal_income_tax return she included in income the total dollar_figure received as distributions from aamc’s qualified_retirement_plan and paid tax on that amount but she did not include the 10-percent additional tax of dollar_figure respondent’s notice_of_deficiency determined that petitioner is liable for the 10-percent additional tax of dollar_figure because she received the distributions before she attained age and the payments did not qualify for the exceptions set forth in sec_72 and v discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 98_tc_518 affd 17_f3d_965 7th cir however the party opposing the summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d here there is no genuine issue of material fact and a decision may be rendered as a matter of law sec_72 provides in pertinent part as follows sec_72 10-percent additional tax on early distributions from qualified_retirement_plans imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income subsection not to apply to certain distributions --except as provided in paragraphs and paragraph shall not apply to any of the following distributions a in general --distributions which are-- i made on or after the date on which the employee attains age 59½ v made to an employee after separation_from_service after attainment of age respondent contends that petitioner does not qualify for the exception to the 10-percent additional tax under sec_72 because she had not attained age on or before date when she separated from service with her employer aamc she was then age he interprets the phrase distribution made to an employee after separation_from_service after attainment of age as meaning the employee must have separated from employment after reaching age to the contrary petitioner asserts that she qualifies for the exception to the additional 10-percent tax on the early distributions from aamc’s qualified_retirement_plan because she wa sec_55 years of age when she received them in even though she had separated in from service with her employer in her response to the motion for summary_judgment petitioner points out that the statement in the explanation of the deficiency_notice ie payment made from the plan after you separate from service if you will be at least during the year of the payment was misleading and she should not have to pay the 10-percent additional tax although we acknowledge that the statement may have been confusing to petitioner we think the law is clear we agree with respondent’s interpretation of sec_72 and conclude that petitioner is liable for the percent additional tax see owusu v commissioner tcmemo_2010_186 hemrick v commissioner tcmemo_2009_272 n moreover the following legislative_history regarding the age exception supports our conclusion in all cases the exception applies only if the participant has attained age on or before separation_from_service thus for example the exception does not apply to a participant who separates from service at age and pursuant to the early retirement provisions of the plan begins receiving benefits at or after age h conf rept vol ii at ii-456 to ii-457 1986_3_cb_1 in view of that explanation we think any possible ambiguity in sec_72 is resolved likewise the exception in sec_72 does not apply to petitioner because she was obviously less than years of age when she received dollar_figure in distributions from aamc’s qualified_retirement_plan in while petitioner believes it is unfair and inequitable2 in these circumstances to hold her liable for the 10-percent additional tax and we have sympathy for her plight there is no statutory authority to hold otherwise in this situation only congress can change the statute accordingly we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered 2petitioner states i don’t understand all the laws of government but one thing i do understand and can’t believe is that the government will come after the poor and the rich go free
